COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 LINDA RESTREPO AND                                            No. 08-16-00114-CV
 CARLOS RESTREPO D/B/A                          §
 COLLECTIVELY RDI GLOBAL                                            Appeal from
 SERVICES AND R&D                               §
 INTERNATIONAL,                                             County Court at Law No. 5
                                                §
                       Appellants,                           of El Paso County, Texas
                                                §
 v.                                                          (TC # 2012-DCV-04523)
                                                §
 ALLIANCE RIGGERS &
 CONSTRUCTORS, LTD.,                            §

                       Appellee.                §


                                       JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of jurisdiction, in accordance with the opinion of this Court. We therefore

dismiss the appeal. We further order that because Appellants are indigent, no order regarding

costs is made. We further order that this decision be certified below for observance.

       IT IS SO ORDERED THIS 6TH DAY OF JULY, 2016.



                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
Hughes, J., not participating